NO. COA13-422

                   NORTH CAROLINA COURT OF APPEALS

                          Filed: 7 January 2014


STATE OF NORTH CAROLINA

     v.                               Robeson County
                                      No. 09 CRS 52253

JAMAL ANTONIO MCRAE



    Appeal by defendant from judgment entered 3 September 2012 by

Judge Thomas H. Lock in Robeson County Superior Court.   Heard in

the Court of Appeals 21 October 2013.


    Attorney General Roy Cooper, by Special Deputy       Attorney
    General Kay Linn Miller Hobart, for the State.

    Law Office of Glenn Gerding, by Glenn Gerding for defendant-
    appellant.


    STEELMAN, Judge.


    Where the State alleged a particular felony as the basis for

first-degree kidnapping, and then failed to prove the elements of

that felony, the State failed to present evidence of each element

of first-degree kidnapping.     The trial court erred in denying

defendant’s motion to dismiss the kidnapping charge.
                                     -2-
                 I. Factual and Procedural Background

     On 26 March 2009, J.M., a 17 year-old high school student,

was in her vehicle at a Burger King restaurant.           Two men approached

her vehicle.   One of them, a black man who J.M. identified as Jamal

McRae   (defendant),     was    holding    a   small   black    handgun.     At

defendant’s    urging,   J.M.    moved    into   the   passenger    seat,   and

defendant climbed into the driver’s seat.              Another man got into

the back seat of the vehicle.              Held at gunpoint, J.M. gave

defendant directions to go to Fayetteville.             Later, at gunpoint,

defendant forced J.M. to sexually gratify him.                 Defendant later

forced J.M. into the trunk of the vehicle, and drove around for

30-45 minutes.     J.M. found the trunk release and when she heard

the speaker for a drive-through, she got out of the trunk and ran

into the Burger King.

     Defendant was charged with one count of first-degree rape,

two counts of first-degree sexual offense, one count of first-

degree kidnapping, one count of robbery with a dangerous weapon,

one count of conspiracy to commit robbery with a dangerous weapon,

one count of conspiracy to commit kidnapping, and one count of

assault with a deadly weapon with intent to kill.              At the close of

State’s evidence, and then the close of all of the evidence,

defendant made a motion to dismiss the charges against him.                 The
                                     -3-
trial court denied these motions.          Defendant was found guilty of

all counts.     The jury also found four aggravating factors.         The

trial court arrested judgment on the conviction for conspiracy to

commit second-degree kidnapping, and sentenced defendant to the

following     aggravated    active   sentences:    (1)   420-513   months

imprisonment for first-degree rape; (2) 420-513 months for two

consolidated first-degree sexual offenses; (3) 144-182 months for

first-degree kidnapping; (4) 120-153 months for robbery with a

firearm; and (5) 36-53 months for the consolidated charges of

assault with a deadly weapon with intent to kill and conspiracy to

commit robbery with a firearm.       All of these sentences were to run

consecutively.     The trial court further ordered defendant to

register as a sex offender, and to be subject to satellite-based

monitoring for the rest of his life.

     Defendant appeals.

                           II. Motion to Dismiss

     In his sole argument on appeal, defendant contends that the

trial court erred in denying his motion to dismiss the charge of

first-degree kidnapping.      We agree.
                                          -4-
                           A. Standard of Review

     “This Court reviews the trial court’s denial of a motion to

dismiss de novo.” State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d

29, 33 (2007).

     “‘Upon defendant’s motion for dismissal, the question for the

Court   is   whether     there    is     substantial      evidence    (1)    of   each

essential element of the offense charged, or of a lesser offense

included therein, and (2) of defendant’s being the perpetrator of

such offense. If so, the motion is properly denied.’” State v.

Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451, 455 (quoting State v.

Barnes, 334 N.C. 67, 75, 430 S.E.2d 914, 918 (1993)), cert. denied,

531 U.S. 890, 148 L. Ed. 2d 150 (2000).

                                   B. Analysis

     The     indictment        charging         defendant     with       first-degree

kidnapping    alleged     that     defendant       confined,       restrained,      and

removed    J.M.   from   one     place    to    another     “for   the    purpose   of

facilitating the commission of a felony, larceny of a motor

vehicle.”     Defendant contends that the State failed to present

evidence of each element of this underlying felony, and therefore

failed to satisfy each of the elements of the offense of first-

degree kidnapping.
                                   -5-
     The State is not required to set forth in an indictment for

kidnapping the specific felony that the kidnapping facilitated.

State v. Yarborough, 198 N.C. App. 22, 26, 679 S.E.2d 397, 403

(2009),   cert.   denied,   363   N.C.   812,   693   S.E.2d   143   (2010).

However, “[w]hen an indictment alleges an intent to commit a

particular felony, the state must prove the particular felonious

intent alleged.”    Id. at 27, 679 S.E.2d at 403 (quoting State v.

White, 307 N.C. 42, 48, 296 S.E.2d 267, 270 (1982)).

     For a larceny to be a felony, the value of the goods stolen

must exceed $1,000; otherwise, the larceny is a misdemeanor.            N.C.

Gen. Stat. § 14-72(a) (2011).       Therefore, the value of the goods

stolen is an integral element of the crime of felony larceny.            See

State v. Owens, 160 N.C. App. 494, 500, 586 S.E.2d 519, 523-24

(2003).

     In the instant case, defendant was charged with the robbery

of J.M.’s motor vehicle under the robbery with a dangerous weapon

charge.   In that indictment, the State alleged that the vehicle

had a value of approximately $2,500.       However, at trial, the State

presented no evidence of the value of the vehicle.             Thus, at the

close of the its evidence, the State had failed to present evidence

of intent to commit felony larceny.         The charge of first-degree

kidnapping explicitly stated that the kidnapping was for the
                                       -6-
purpose of felicitating felony larceny, not robbery with a firearm

which would not have required proof of the value of the vehicle.

The State failed to present evidence of all of the elements of

felony larceny, which was necessary to support a conviction of

first-degree kidnapping.        We therefore hold that the trial court

erred in denying defendant’s motion to dismiss the charge of first-

degree kidnapping.

     We   reverse      defendant’s        conviction           for   first-degree

kidnapping,    and   remand    these    cases       to   the    trial   court   for

resentencing.        Since    defendant      does    not   contest      his   other

convictions on appeal, we hold that there was no error as to these

convictions.    N.C. R. App. P. 28(b)(6).

     NO ERROR IN PART, REVERSED AND REMANDED IN PART.

     Chief Judge MARTIN and Judge DILLON concur.